MEMORANDUM***
A motion to reopen must be supported by “new facts that will be proven at a hearing ... and shall be supported by affidavits and other evidentiary material.” 8 U.S.C. § 1229a(c)(6)(B). A motion “will not be granted unless the Immigration Judge is satisfied that evidence sought to be offered is material and was not available and could not have been discovered or presented at the former hearing.” 8 C.F.R. § 1003.23(b)(3). The Immigration Judge has discretion to deny a motion to reopen even if the moving party has established a prima facie case for relief. Id. We review the IJ’s ruling only for abuse of discretion. Monjaraz-Munoz v. INS, 327 F.3d 892, 895 (9th Cir.2003).
Chalge supported his motion to reopen with only his own affidavit. The IJ denied the motion after she found that Chalge had not adequately supported it with new facts. We cannot say that the IJ abused her discretion.
DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.